Exhibit 10.20(c)

AMENDMENT TO
MANAGEMENT CHANGE IN CONTROL AGREEMENT

 

THIS AMENDMENT is dated the 17th day of April, 2007, by and between EVOLVING
SYSTEMS, INC. (“Company”) and ANITA T. MOSELEY  (“Executive”).

WHEREAS, the Board of Directors of the Company has approved an amendment to the
Management Change in Control Agreement (“Agreement”) to increase the amount of
severance compensation and to modify the definition of the “Severance Period”
and “Severance Compensation” as described in Section 4 of the Agreement.

NOW, THEREFORE, in consideration of the mutual terms and conditions described
herein, the parties agree as follows:

(1)                                   Section 4 of the Agreement is deleted, the
following provision inserted in its place and stead:

COMPENSATION PAYABLE UPON QUALIFIED TERMINATION. Upon the occurrence of a
Qualified Termination, the Company shall pay to Executive all amounts earned or
accrued through the Qualified Termination date, including, without limitation
(a) base salary, (b) a prorated portion of any earned incentive compensation,
(c) compensation for unused paid time off, and (d) reimbursement for reasonable
and necessary expenses incurred by Executive on behalf of the Company during the
period ending on the Qualified Termination date.  Company shall also pay
Executive an amount equal to one hundred fifty percent (150%) of Executive’s
annual base salary, plus One Hundred Fifty Percent (150%) of Executive’s annual
incentive compensation target (excluding commission targets), determined at the
time of the Qualified Termination or as of the date of the Change in Control, or
determined on the basis of Executive’s prior calendar year’s compensation,
whichever is greater (“Severance Compensation”).  Severance Compensation shall
be payable over an eighteen (18) month period (the “Severance Period”) in
bi-weekly equal installments, beginning on the Company’s next applicable payroll
period following the Qualified Termination date.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

(2)                                  All reference to the terms “Severance
Period” and “Severance Compensation” in the Agreement shall have the meanings
described in Section (1) above.

(3)                                  The following Section 19 is added to the
Agreement:

SECTION 409A.  The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with Section 409A.  If, however, any such benefit or
payment is deemed not to  comply with Section 409A, the


--------------------------------------------------------------------------------


Company and the Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payment payable hereof) so that either (a) Section 409A will not apply or (b)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Executive the after-tax
economic equivalent of what otherwise has been provided to the Executive
pursuant to the terms of this Agreement, and provided further, that any deferral
of payments or other benefits shall be only for such time period as may be
required to comply with Section 409A.

All the remaining terms and conditions of the Agreement shall continue in full
force and effect.

 

Evolving Systems, Inc.

 

 

 

By:

 

/s/ Thaddeus Dupper

 

 

 

 

 

Name:

 

Thaddeus Dupper

 

 

 

 

 

Title:

 

President & CEO

 

 

 

 

 

Executive: ANITA T. MOSELEY

 

 

 

 

 

 

/s/ Anita T. Moseley

 

 


--------------------------------------------------------------------------------